Citation Nr: 0938998	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-28 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2008, a hearing was held before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.  In October 2008, 
the Board remanded this case for additional development.  The 
case has since returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  

In the October 2008 remand, the Board directed that the AMC 
request all service records pertaining to any psychiatric 
treatment during the Veteran's period of service, to include 
copies of any treatment records contained in the mental 
health jacket.  

In November 2008, the AMC requested the Veteran's complete 
medical/dental record (service treatment records).  Response 
received indicates that service treatment records were 
furnished in November 1976.  The Board acknowledges that 
service treatment records were previously contained in the 
claims file.  However, there was no evidence of the mental 
health treatment reported by the Veteran.  The Board was 
specifically looking for in-service mental health records and 
on review, it does not appear that such records were 
requested.

Pursuant to the October 2008 remand, a VA examination was 
also requested.  It was specifically noted that the claims 
file should be available for review.  The Veteran was 
provided a VA psychiatric examination in May 2009.  The 
examination request indicates that the claims file was being 
sent for review; however, the examiner stated that the claims 
file was not provided and it appears that only electronic 
records were reviewed.  Considering the purpose of the 
examination was to determine whether any current psychiatric 
disability was related to active service, review of the 
claims file is particularly important. 

Given the fact that the development sought by the Board in 
this case has not been fully completed, another remand is now 
required.  38 C.F.R. § 19.9 (2008).

Accordingly, the case is REMANDED for the following action:

1.	Request all service records pertaining 
to any psychiatric treatment during the 
Veteran's period of service from 
October 1965 to May 1969.  The 
Veteran's in-service mental health 
jacket should be specifically 
requested.  Any records obtained or 
response received should be associated 
with the claims file.

2.	Thereafter, send the claims file to the 
May 2009 examiner for review.  
Following review of the claims file, 
the examiner is requested to provide 
any necessary addendum to the previous 
examination and medical opinion.  

If the previous examiner is not 
available, additional examination is 
needed and the claims file must be 
available for review.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
the Veteran has a current psychiatric 
disability that is related to active 
military service or events therein.  
The examiner should provide a complete 
rationale for any opinion provided.  

3.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disability.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

